Citation Nr: 0837260	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).   

The veteran appeared at a hearing at the RO before the 
undersigned in June 2008.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

At his June 2008 hearing, the veteran testified that he was 
hospitalized at Fort Dix, New Jersey in Marc or April 1969, 
after chasing his First Sergeant around the room with an 
entrenching tool.  He stated that he was placed on light duty 
for the next three months following the incident.  His 
hospital stay lasted overnight.  The veteran said that this 
incident marked the onset of his depression.  

The RO previously requested all service medical records and 
the National Personnel Records Center (NPRC) sent all 
available service medical records.  In January 2007, the RO 
requested that NPRC furnish active duty inpatient clinical 
records for the treatment of depression for the time period 
from March 1969 through December 1969 from Ft. Dix Army 
Hospital.  It does not appear that any response was received 
with regard to this request.  It is also not clear whether 
NPRC searched for the veteran's mental health records jacket.  
VA has a duty to ensure that these records are requested.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

The veteran also testified to having initially received post-
service psychiatric treatment at the Orange County Crisis 
Unit in 1985.  He provided an authorization to obtain these 
records.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case the veteran has testified that his current 
psychiatric symptoms began in service.  His relatives have 
submitted statements reporting that they noted the veteran's 
psychiatric symptoms upon his return from service.  In 
addition there are VA treatment records showing findings of a 
current psychiatric disability.  An examination is needed to 
obtain a competent opinion as to the relationship between the 
veteran's current psychiatric disability and service.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records from the Orange County Crisis 
Center, of the veteran's treatment in 
1985 and 1986.  If the current 
authorization is deemed insufficient, 
request that the veteran provide an 
additional authorization and obtain the 
treatment records.  

2.  Contact NPRC and request that they 
furnish the veteran's mental health 
jacket including all records of his 
psychiatric treatment during service, 
including copies of any records of the 
veteran's hospitalization at Ft. Dix in 
March or April 1969.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed by the examiner.

The examiner is requested to answer the 
following questions: Does the veteran 
currently have a psychiatric disorder?  
If so, is it as likely as not (50 percent 
probability or more) that the psychiatric 
disability was present in service or that 
a current psychosis was present in the 
year immediately following discharge from 
active service in July 1969?  If not, is 
any current psychiatric disability at 
least as likely as not otherwise related 
to service?  The examiner should provide 
rationale for each opinion.

5.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

